Case 1:19-cr-20178-CMA Document 60 Entered on FLSD Docket 05/31/2019 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                       CASE NO.: 19-20178-CR-ALTONAGA/GOODMAN

  UNITED STATES OF AMERICA,

  v.

  ROBERT SHAPIRO,
  DANE ROSEMAN, and
  IVAN ACEVEDO,

         Defendants.
                                       /

                       DEFENDANT ROBERT SHAPIRO’S REQUEST
                     TO EXCUSE ATTENDANCE AT CALENDAR CALL

         Defendant, Robert Shapiro, through undersigned counsel, respectfully requests that the

  Court excuse his attendance at the June 3, 2019 Calendar Call, and in support states:

         Pursuant to this Court’s Order Setting Trial Date [DE 22], a calendar call will be held on

  Monday June 3, 2019 at 9:00 a.m. (the “Calendar Call”) at 400 North Miami Avenue, Courtroom

  12-2, Miami, Florida (the “Courthouse”). Mr. Shapiro is currently being housed at the Federal

  Detention Center in Miami, Florida (“FDC Miami”).

         Transportation from FDC Miami to the Courthouse is a time consuming and arduous

  process. This process takes hours to complete and takes a physical toll on Mr. Shapiro. Mr.

  Shapiro has appeared before this Court and undersigned counsel is capable of representing Mr.

  Shapiro’s interests at the Calendar Call without Mr. Shapiro being present.

         Moreover, the extensive transportation process inhibits Mr. Shapiro’s availability for

  meetings with undersigned counsel, often for the entire day. The transportation process is not




                                                  1


  EAST\166913783.2
Case 1:19-cr-20178-CMA Document 60 Entered on FLSD Docket 05/31/2019 Page 2 of 2



  only an inconvenience and encumbrance on his legal representation, but also a waste of

  government resources.

         Accordingly, in the interest of fairness and preserving resources, Mr. Shapiro requests

  that this Court excuse him from attending the Calendar Call set for June 3, 2019.

                                   Local Rule 88.9 Certification

         The undersigned certifies that he has conferred with opposing counsel for the government

  in a good faith effort to resolve the issues raised in the motion and has been unable to do so. The

  government defers to the Court’s decision.

  Dated: May 31, 2019                              Respectfully submitted:

                                                   /s/ Ryan O’Quinn
                                                    Ryan D. O’Quinn (FBN: 513857)
                                                    DLA PIPER LLP (US)
                                                    200 S. Biscayne Blvd., Suite 2500
                                                    Miami, Florida 33131
                                                    Telephone: 305.423.8500
                                                    Facsimile: 305.437.8131
                                                    ryan.oquinn@dlapiper.com

                                                   Attorney for the Defendant Robert H. Shapiro



                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on May 31, 2019, I electronically filed the foregoing with the

  Clerk of the Court using CM/ECF. I also certify that the foregoing is being served this day on all

  counsel of record via transmission of Notices of Electronic Filing generated by CM/ECF.

                                                      /s/ Ryan O’Quinn
                                                      Ryan D. O’Quinn




                                                  2


  EAST\166913783.2
